 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,
                                        Case No.:   20CR0099-WQH
11
                Plaintiff,
12
          v.                            ORDER AND JUDGMENT TO DISMISS
13                                      INFORMATION WITHOUT PREJUDICE
     HECTOR EDUARDO RIVERA-
14   CALDERON,
15
                Defendant.
16

17

18        Upon motion of the UNITED STATES OF AMERICA (ECF NO. 22), and good
19 cause appearing,

20        IT IS ORDERED that the Information in Criminal Case No. 20CR0099-

21 WQH against defendant HECTOR EDUARDO RIVERA-CALDERON be, and hereby is,

22 dismissed;

23        IT IS SO ORDERED.
24
     Dated: January 30, 2020

25

26
27

28



30
